Opinion by
Beeber, J.,
John Walters died July 4, 1884, owning and having resided for some time on a farm with a brick house, a large barn and other improvements upon it. By his will proved August 4, *3061884, he disposed of his property as follows: “ I hereby give to my son B. F. Walters, and his heirs, all my estate, real, personal and mixed and to whatever I shall be entitled at my decease by note, boolc account, or in any other way upon the following conditions, viz: It is my will that the said B. F. Walters and his heirs pay all my just debts and funeral expenses; also pay to my son J. C. Walters the sum of Fifty Dollars ($50.) if he call in person for it, to my Grand-daughter Mary C. Zimmerman now married to A. J. Steele the sum of Six hundred Dollars ($600.00), to my daughter Lucinda H. Walters the sum of One thousand Dollars ($1,000.00), and further the Lucinda H. to have her living in the Old Homestead so long as she remains unmarried, and does not charge wages for services rendered, and lastly I appoint B. F. Walters and Wm. R. Trout as my executors in carrying out this my last will and testament.” B. F. Walters accepted the old homestead under this will, took possession of it as his own, and continued to possess and occupy it from testator’s death until December, 1895, when he left it and went to live at Wilkensburg in an adjoining county. During all this time that her brother occupied the farm Lucinda had her home with him. She went to Wilkensburg with him and his family, and continued to live with him as a member of his family. On the farm and at Wilkensburg she rendered whatever services her strength permitted in the performance of the household duties required by her brother and his family.
In May, 1895, the old homestead was sold at sheriff’s sale upon proceedings on a judgment against B. F. Walters, subsequent in date to the death of the testator. Mrs. A. J. Steele, granddaughter of and legatee under the will of the testator, became the purchaser, and either by herself or by her tenant has been in possession ever since. In her lease with the tenant she provided for the use of a room and for the maintenance of her aunt Lucinda by the tenant upon the farm so long as she remains unmarried and does not charge for her services rendered. Lucinda refused to accept this provision made with the tenant for her. Mrs. Steele then offered to take Lucinda to her home in another state, to get her better clothes than she ever had before, to pay her doctor’s bills and to provide for her. This offer was also declined.
*307Iii December, 1895,' Lucinda filed a petition in the orphans ’ court of Westmoreland county setting forth the will and the facts above narrated, alleging that Mrs. Steele refused “the petitioner her living in said property or to provide her maintenance,” and asking for a citation to be directed to Mrs. Steele to “ show cause why such amount as may be determined by the court should not be decreed by your honorable court to be chargeable upon and payable out of the said real estate herein described and why such decree or decrees should not be made touching the payment of such amount out of said real estate as may be requisite and just.” After Mrs.'Steele had filed an. answer to the citation the matter was referred to “ an auditor to take testimony, if necessary, and to report the facts, with an opinion.” The auditor took the testimony, reported the facts substantially as set forth above, found as matter of law that the provision in the will for the living of Lucinda was a charge upon the farm, and recommended that a decree be entered in favor of the petitioner for §150 per annum to be paid during her natural life. This appeal raises the question whether or not the provision in her father’s will allowing her “to have her living in the Old Homestehd so long as she remains unmarried, and does not charge wages for services rendered,” is a charge upon the land.
In the consideration of this question it is well to bear in mind that the courts properly incline towards an interpretation that would avoid an unnecessary creation of a multiplicity of liens. Owing to the perplexity that would arise in the transfer of real estate because of the difficulty and uncertainty of determining whether or not a legacy is a charge upon land the rule has been established that the purpose to charge must appear by direct expression or plain implication on the face of the will. It is thought to be better that legatees should occasionally encounter loss than that estates should be encumbered with doubtful liens. The hardship of a particular case should be lost sight of out of regard to the policy of the law. Something more than a mere guess or mere possibility must exist before a court will fasten a legacy as a charge upon real estate: Hackadorn’s Appeal, 11 Pa. 86; Haworth’s Appeal, 105 Pa. 862. One of the rules established by the courts to aid in determining whether a testator by implication meant a legacy to *308be a charge is: where a devise of a residue of blended real and persona] estate is given it will be presumed that it was intended that the devisee should take nothing until the legacies were first paid out of the land. The reason of the rule is that when a testator gives a legacy it must be presumed that he means it to be paid, and when he blends the two kinds of estates he must be supposed to direct the payment out of the blended estate. Otherwise the whole will would not be carried out. This intent to fix a charge upon the land has been implied by a blending of the real and personal estates even though this blended estate has not been devised as a residue: McLanahan v. McLanahan, 1 P. & W. 96; Tower’s Appropriation, 9 W. & S. 103. Another rule is: where a devise of land is made to one upon condition that, or provided that he pays certain sums to others, those sums are a charge upon the land, because the devisee must be presumed to have accepted the devise cum on ere: Ruston v. Ruston, 2 Dall. 243; s. c. 2 Yeates, 54; Holliday v. Summerville, 3 P. & W. 533; Pryer v. Mark, 129 Pa. 529.
Upon the authority of these two rules the auditor and court below came to the conclusion that the provision in the will for the living of Lucinda was a charge upon the land. In this conclusion we cannot concur. All the cases cited by the auditor and many others examined since the argument show that these two rules were applied where there was no uncertainty as to what the legacy really was. In fact, the legacies in all those cases where they were held to be charges upon the land were pecuniary ones. The question which the courts deciding those cases had in mind was whether a certain, clear legacy was a charge or not. They were not considering what the language granting the legacy meant. They were deciding that the testator had, by implication, manifested an intent to charge clear, certain legacies. The reasons upon which the rules rest show that they cannot properly be used to aid in determining what the testator meant by the language of the gift. The presumption that because a testator gives a legacy and blends a residue of his real and personal estate he means it shall be paid out of the real estate, or that because he devises land upon condition that the devisee pays a certain sum he means that the devised land shall pay, which two presumptions are the foundations of the two rules, can throw no light whatever on the *309primary question to be determined, which. is whether or not there is any legacy upon which the rules • can operate. Had there been any question as to whether the pecuniary legacies given by this will, including the one of $1,000 given to Lucinda, were charges upon the land, the application of these rules would have determined the question in favor of the charge, but we do not think they can aid us in determining the primary question we have to decide, which is, what did the testator mean by the following language: “ And further the Lucinda H. to have her living in the Old Homestead so long as she remains unmarried, and does not charge wages for services rendered.”
The testator lived with his family, which included B. F. Walters and Lucinda H., upon this farm for some years before his death. They all constituted one family. He showed by his will no inclination to limit the interest of his son in the farm, but gave him an absolute fee which carried with it a liability to be sold for his debts. He gave to his daughter a living in the homestead, but coupled it with the condition that she should make no charge for her services. She was crippled in the use of one arm, which may have been one of the reasons why he desired her to be practically a member of his son’s family. It is clear to us that he meant to link the fortunes of his son and daughter together. Giving an absolute fee to his son, and a living to his daughter upon the condition named, we think shows that his main intent was to unite them into one family. It is true no obligation was imposed on her to work,.but she was practically prevented from working for any one other than her brother if she desired to have her living in the homestead, for he, as devisee of the farm, was entitled to the benefit of her services if she worked. They were to be given, as any other member of the family would give them, without hope of reward save such as she got from being a member of her brother’s family. As compensation for including her in his family the brother was to get the benefit of them. The loss of the farm by reason of the son’s debts was a contingency the testator never seems to have thought of. Had he intended to fasten on the homestead a charge for his daughter’s maintenance, he should at least- have used language that would have raised a plain implication of such an intent. Having failed to do so, the *310rules of law which, control us in such cases forbid us to guess or to infer from the uncertain language used that he so intended: Hackadorn’s Appeal, supra; Haworth’s Appeal, supra; South Mahoning Twp. v. Marshall, 138 Pa. 570.
The cases which led the auditor to his conclusion are easily distinguishable. Ripple v. Ripple, 1 Rawle, 386, was a case where the testator, living in Virginia, sent his son into Pennsylvania to buy some land. Whilst the ■ son was away on this errand the testator grew sick, wrote his will and died. He provided for the probable purchase by his son of the land in Pennsylvania by directing that his executor, in case the purchase had been made, should sell his mansion in Virginia, and that the lands in Pennsylvania should go to his son, but he was to keep and provide for the widow and two daughters. He also provided, however, that should the contemplated purchase fail the mansion place should not be sold, but it was to be held by the widow and children until the youngest came of age — the son rendering a third of its produce for their use. When the youngest child came of age the mansion place was to be sold and the proceeds distributed as he had indicated he desired the lands which his son had been directed to purchase should be distributed. From this evident substitution of the mansion place for the projected purchase by the son it was concluded that the lands, which were subsequently purchased as originally intended by the son, were charged with the support of the widow and children as the mansion place would have been if the purchase had not been made. An intention to charge the land in Pennsylvania was implied because a mansion place, clearly charged, was to be a substitute for the Pennsylvania land if it had not been secured. Wusthoff v. Dracourt, 3 Watts, 240, was a case where the grant of two of the rooms of a house for the use and during the life of the beneficiary was held not to be a legacy, but a devise of a freehold for life, and its enjoyment did not require that the beneficiary should personally occupy them. In Craven v. Bleakney, 9 Watts, 19, the will gave the widow a good and comfortable living of the farm (and in the case the word “ of ” was considered as if it were the word “ from”). The case is authority for the proposition that the orphans’ court is the proper forum to redress the denial of .the rights of the widow under this clause of the will. Part of the *311opinion may be fairly cited to show, and for this purpose only it was cited by tbe auditor, that the widow was not necessarily obliged to reside on the farm if she wished the benefit of the bequest, but as the bequest in that case is far different from the one in this case we do not regard'it as authority upon our present question. Gibson’s Appeal, 25 Pa. 191, was a case very similar to the preceding case in the language of the bequest. It was admitted by both sides that the land was charged with the burden of the daughter’s support, but that was because it was directed that she should be supported “ of the proceeds of my ” (the testator’s) “ land.” In Steele’s Appeal, 47 Pa. 437, the will directed the widow “ to be furnished with a comfortable room, and sufficient maintenance during her natural life,” and expressly charged this burden upon the devised lands. The language of this bequest is so different from that now under consideration that further discussion is unnecessary. In fact, it was not cited by the auditor for any purpose except to show that to enjoy certain bequests, somewhat resembling the present one, the beneficiary was not under all circumstances obliged to remain on the devised lands — and it is authority for that proposition, but it does not help to decide the pivotal point of this case.
The nearest resemblance we can find is the case of South Mahoning Twp. v. Marshall, supra. As in that case, so in this, the beneficiary was granted no estate in the land, nothing from it or out of it, but a living in the homestead, provided she remained unmarried and gave to her brother, the devisee of the homestead and the head of the family that was expected to reside in it, whatever services she chose to render. The fact that she could not go elsewhere to work for pay without losing her interest practically identified her interests with those of the family. We can see no sufficient indication of any intent of the testator that she should have any additional advantage over any other member of- that family to induce us to hold that he intended to fasten the burden of her living on the land itself.
Fortunately we are not obliged- to regret our conclusion, for the brother has not failed to perform what all concede to be Ms personal obligation, and has contmued to support Ms sister in his own family through all his financial disasters, ánd down to the time of the taking of the testimony.
*312Coming to tbe conclusion we have, it is not necessary to consider any of the other questions decided by the auditor, as they are now immaterial.
Judgment reversed and petition dismissed with costs to be paid by the appellee.